Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 9-11, filed 12/2/2021, with respect to the amended claims have been fully considered and are persuasive.  
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 8/27/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
1.         Claims 1-20 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a method of controlling the operation of an ion mobility separation device, the method comprising:
displaying to a user via a user interface a pool of modes of operation of the ion mobility separation device, wherein each one of the modes is selectable by the user for inclusion in an experiment;
receiving, via the user interface, an indication from the user of a selection of one or more instance of each one of a plurality of the modes from the pool to be included in an experiment;
wherein the user interface is further configured to allow the user to provide an indication of a set of one or more parameters for controlling the ion mobility separation device in implementing a selected instance of a mode, and 
the method further comprises 
receiving, via the user interface, in respect of one or more of the selected instances of modes, an indication from the user of a set of one or more parameters for controlling the ion mobility separation device in implementing the instance of the mode; and 
controlling the operation of the ion mobility separation device in accordance with the received indications.
 
             Regarding claim 19, the prior art search failed to disclose a method of controlling the operation of a spectrometer comprising an ion mobility separation device, wherein the spectrometer further comprises one or more analyte separation devices upstream of the ion mobility separation device, wherein, in use, different sets of ions enter the ion mobility separation device at different times based on sets of analyte components eluting at different times from the one or more analyte separation devices upstream thereof,
the method comprising:
displaying to a user via a user interface a pool of modes of operation for controlling operation of at least the ion mobility separation device of the spectrometer, wherein each one of the modes is selectable by the user for inclusion in an experiment;
receiving, via the user interface, an indication from the user of a selection of one or more instance of each one of a plurality of the modes from the pool to be included in an experiment, wherein each instance of a mode is for use in controlling the operation of at least the ion mobility separation device of the spectrometer when analysing a respective one of the sets of analyte components eluting from the one or more analyte separation devices at different times;
wherein the user interface is further configured to allow the user to provide an indication of one or more parameters relating to a selected instance of a mode, the one or more parameters including one or more parameters indicative of a timing of a selected instance of a mode, and 
the method further comprises 
receiving, via the user interface, in respect of each one of the selected instances of modes, an indication from the user of a set of one or more parameters including one or more parameters indicative of a timing of the selected instance of the mode, the timing of the selected instance of the mode being selected to result in the instance of the mode being performed in relation to analysing a particular one of the sets of one or more analyte components eluting from the one or more upstream analyte separation device;
and 
controlling the operation of at least the ion mobility separation device in accordance with the received indications.

             Regarding claim 20, the prior art search failed to disclose a non-transitory computer readable storage medium storing computer software code which when executing on a processor performs a method of controlling the operation of an ion mobility separation device, the method comprising:
displaying to a user via a user interface a pool of modes of operation of the ion mobility separation device, wherein each one of the modes is selectable by the user for inclusion in an experiment;
receiving, via the user interface, an indication from the user of a selection of one or more instance of each one of a plurality of the modes to be included in an experiment;
wherein the user interface is further configured to allow the user to provide an indication of a set of one or more parameters for controlling the ion mobility separation device in implementing a selected instance of a mode, and the method further comprises 
receiving, via the user interface, in respect of one or more of the selected instances of modes, an indication from the user of a set of one or more parameters for controlling the ion mobility separation device in respect to the instance of the mode; and 
controlling the operation of the ion mobility separation device in accordance with the received indications. 


3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): displaying to a user via a user interface a pool of modes of operation of the ion mobility separation device, wherein each one of the modes is selectable by the user for inclusion in an experiment;
receiving, via the user interface, an indication from the user of a selection of one or more instance of each one of a plurality of the modes from the pool to be included in an experiment;
wherein the user interface is further configured to allow the user to provide an indication of a set of one or more parameters for controlling the ion mobility separation device in implementing a selected instance of a mode, and 
the method further comprises 
an indication from the user of a set of one or more parameters for controlling the ion mobility separation device in implementing the instance of the mode; and 
controlling the operation of the ion mobility separation device in accordance with the received indications.

4.      The prior art search did not disclose or make obvious claim 19, with the elements of (emphasis added): wherein the spectrometer further comprises one or more analyte separation devices upstream of the ion mobility separation device, wherein, in use, different sets of ions enter the ion mobility separation device at different times based on sets of analyte components eluting at different times from the one or more analyte separation devices upstream thereof,
the method comprising:
displaying to a user via a user interface a pool of modes of operation for controlling operation of at least the ion mobility separation device of the spectrometer, wherein each one of the modes is selectable by the user for inclusion in an experiment;
receiving, via the user interface, an indication from the user of a selection of one or more instance of each one of a plurality of the modes from the pool to be included in an experiment, wherein each instance of a mode is for use in controlling the operation of at least the ion mobility separation device of the spectrometer when analysing a respective one of the sets of analyte components eluting from the one or more analyte separation devices at different times;
wherein the user interface is further configured to allow the user to provide an indication of one or more parameters relating to a selected instance of a mode, the one or more parameters including one or more parameters indicative of a timing of a selected instance of a mode, and 
the method further comprises 
receiving, via the user interface, in respect of each one of the selected instances of modes, an indication from the user of a set of one or more parameters including one or more parameters indicative of a timing of the selected instance of the mode, the timing of the selected instance of the mode being selected to result in the instance of the mode being performed in relation to analysing a particular one of the sets of one or more analyte components eluting from the one or more upstream analyte separation device;
and 
controlling the operation of at least the ion mobility separation device in accordance with the received indications.

5.      The prior art search did not disclose or make obvious claim 20, with the elements of (emphasis added): displaying to a user via a user interface a pool of modes of operation of the ion mobility separation device, wherein each one of the modes is selectable by the user for inclusion in an experiment;
receiving, via the user interface, an indication from the user of a selection of one or more instance of each one of a plurality of the modes to be included in an experiment;
wherein the user interface is further configured to allow the user to provide an indication of a set of one or more parameters for controlling the ion mobility separation device in implementing a selected instance of a mode, and the method further comprises 
receiving, via the user interface, in respect of one or more of the selected instances of modes, an indication from the user of a set of one or more parameters for controlling the ion mobility separation device in respect to the instance of the mode; and 
controlling the operation of the ion mobility separation device in accordance with the received indications. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881